        Case 2:18-cv-04404-JCJ Document 40 Filed 12/14/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LARRY CARTER, et. al.,              :
                                    :   CIVIL ACTION
            Plaintiffs              :
                                    :
      vs.                           :   NO. 18-CV-4404
                                    :
CITY OF PHILADELPHIA,               :
                                    :
            Defendant               :


                                 O R D E R


      AND NOW, this       14th          day of December, 2020, upon

consideration of Defendant’s Motion in Limine to Preclude

Plaintiffs’ Damages Expert (Doc. No. 35) and Plaintiffs’

Responses in opposition thereto, it is hereby ORDERED that the

Motion is DENIED. 1

                                          BY THE COURT:



                                          s/ J. Curtis Joyner

                                          ____________________________
                                          J. CURTIS JOYNER,        J.




1 In so holding, we find that the methodology employed by Plaintiffs’ expert

in calculating damages is sufficiently reliable and that any confusion which
may arise therefrom is easily mitigated and resolved through appropriate
cross-examination by defense counsel.
